lN THE UN|TED STATES DISTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

OR|OL JULES, : Civi| No. 3:17-cv-1210
Petitioner (Judge Mariani)
v.
CLA|RE DOLL, et al.,
Respondents
MEMORANDUM
|. Background
On Ju|y 11, 2017, Petitioner, Orio| Jules, a native and citizen of Haiti, filed a petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his continued detention
by the United States immigration and Customs Enforcement (“lCE"). (Doc. 1). At the time
his petition was tiled, Petitioner was detained at the York County Prison, in York,
Pennsy|vania. (/d.).
ln an effort to ascertain the custodial status of Petitioner, the Court accessed the
United States immigration and Customs Enforcement Online Detainee Locator System,
which revealed that Petitioner is no longer in the custody of that agency.1 The lCE Local

Fieid thce confirmed that Petitioner was released from custody on November 6, 2017.

 

1 Upon entering Petitioner’s alien registration number, 209866645, and his country of birth, Haiti,
into the Online Detainee Locator System, https://|ocator.ice.gov/od|s/homePage.do, the results returned no
matches for any such detainee

 

Consequently, for the reasons set forth below, the Court will dismiss the habeas petition as
moot.
|l. Discussion

Article lll of the Constitution dictates that a federal court may adjudicate “on|y actual,
ongoing cases or controversies." Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition." Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXlS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Vl/illiams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his lCE detention pending removal and not
the validity of the removal order itself, is deported, the petition becomes moot because the
petitioner has achieved the relief sought. See Tahic v. Ho/der, 2011 U.S. Dist. LEXlS
49782, *3-4 (M.D. Pa. 2011); Nguijol v. Mukasey, 2008 U.S. Dist. LEXlS 95464, *1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

ln the present case, the habeas petition challenges Petitioner’s continued detention
pending removai. See (Doc. 1). Petitioner was released from custody on November 6,
2017. Because Petitioner has been released from lCE custody, the petition no longer
presents an existing case or controversy. See Diaz-Cabrera, 2011 U.S. Dist. LEXlS
124195 at *2-4; Sanchez v. AG, 146 F. App’x 547, 549 (3d Cir. 2005) (holding that the

habeas petition challenging the petitioner’s continued detention by lCE was rendered moot

once the petitioner was released). According|y, the instant habeas corpus petition wi|| be
dismissed as moot. See Blanciak v. Al/egheny Lud/um Corp., 77 F.3d 690, 698-99 (3d Cir.
1996) (“|f developments occur during the course of adjudication that eliminate a plaintiffs
personal stake in the outcome of a suit or prevent a court from being able to grant the
requested relief, the case must be dismissed as moot.")).

A separate Order shall issue.

Date: October Y, 2018

 

